Citation Nr: 1738791	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-57 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for pes planus, left foot, with multiple callosities.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and based on housebound status.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1955 to September 1959.  This case comes before the Board of Veteran's Appeals (Board) on appeal from August 2015 and July 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the appeal is now with the RO in Portland, Oregon

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for pes planus of the left foot; he is not service-connected for pes planus of the right foot.

2.  Based on his service-connected disability, the Veteran does not require the assistance of another person in meeting his daily needs such as eating, dressing, and managing his own finances; nor does his service-connected disability prevent him from being able to protect himself from the hazards and dangers of his daily environment.

3.  The Veteran does not need SMC housebound benefits as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for pes planus, left foot, with multiple callosities, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a Diagnostic Code (DC) 5276 (2016).

2.  The criteria for SMC by reason of the need for regular aid and attendance of another person or by being housebound have not been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

The Board acknowledges that the Veteran's private treatment records are not associated with the claims file.  On April 5, 2016, in reference to an attempt to file multiple claims including the increased rating claim on appeal, the Veteran provided VA with authorization to obtain treatment records from Centennial Hospital and St. Thomas Hospital.  VA requested treatment records from both hospitals, but both hospitals rejected the requests because of incorrect treatment dates.  VA can only assist the Veteran if it is provided with the correct information.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Nevertheless, there is no indication provided that these hospitalizations are related to his service-connected foot disability.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is currently assigned a 30 percent rating for his pes planus, left foot, with multiple callosities, under 38 C.F.R. § 4.71a, DC 5276, which addresses flatfoot, acquired.  A 30 percent rating is warranted for unilateral acquired flatfoot with pronounced symptoms, with manifestations of marked pronation, extreme tenderness of plantar surfaces of the foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A 50 percent rating is warranted for bilateral acquired flatfoot with pronounced symptoms, with manifestations of marked pronation, extreme tenderness of plantar surfaces of the foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

During a May 2016 VA examination, the Veteran reported that he had trouble with weight-bearing as a result of his foot disability.  Although he is only service-connected for pes planus of the left foot, he suffers from pain from both feet that is accentuated upon use.  He has characteristic callouses on his left foot.  He utilizes orthotics, but they do not relieve the pain.  He also has extreme tenderness of plantar surfaces on both feet with decreased longitudinal arch height of both feet on weight-bearing.  

Despite the Veteran's well-documented severe pes planus of the left foot, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent because he is already assigned the maximum schedular rating for flatfoot only affecting one foot.  The Veteran has previously been denied service connection for flatfoot affecting his right foot and that issue is not currently in front of the Board.  Additionally, the Board observes that there is a specific Diagnostic Code for flatfoot, i.e., Diagnostic Code 5276.  As such, the Board must use the rating criteria for that disorder, and not rate his foot disorder under any other diagnostic codes.  Copeland v. McDonald, 27 Vet.App. 333 (2015).  Therefore, the Board finds that a rating in excess of 30 percent is not warranted.

When considering this rating, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, VA has already awarded the maximum schedular rating for the Veteran's disability.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  The Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Aid and Attendance

The Veteran asserts that he is entitled to SMC based on aid and attendance as a result of his service-connected disability. 

In addition to any benefits already received, a veteran may also be entitled to SMC benefits where there is an established need for regular aid and attendance based on service-connected disabilities.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2016).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A veteran will be considered to be in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2016).  See also 38 C.F.R. § 3.351(b), (c) (2016).

The criteria to be considered in establishing a factual need for aid and attendance include:
 * The inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 
 * Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
 * Inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 
 * Inability to attend to the wants of nature; or, 
 * Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.
See 38 C.F.R. § 3.352(a).

Being bedridden is a proper basis for the determination.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others. Id.  

In this case, the evidence does not indicate that SMC is warranted based on the need for aid and attendance.  Initially, the Board acknowledges that in June 2015, VA medical personnel referred the Veteran to obtain these benefits.  In their referral, the VA medical providers determined that the Veteran is housebound.  The Veteran expressed difficulty with preparing meals, performing housework, shopping, transportation, and managing finances.  However, he was able to use the phone and manage his medications.  Such a conclusion was reinforced by a Katz Index of Independence in Activities of Daily Living administered in October 2015.  During that assessment, he demonstrated that he was able to complete the activities of daily living such as toileting, continence, and feeding.  However, he was unable to do the instrumental activities of daily living such as shopping, housekeeping, and transportation.

Importantly, the VA medical personnel did not refer the Veteran for aid and attendance benefits as a result of his service-connected disability.  Rather, in a June 2015 evaluation, the medical providers cited diabetes mellitus and vision loss as the rationale for SMC.  The medical personnel did not mention pes planus.  In fact, the month before, he ambulated without assistance during a medical appointment for his foot problems.  

During an August 2015 VA examination for aid and attendance and housebound benefits, the Veteran reported watching television during the day.  His girlfriend helped him with house duties.  He was able to perform all self-care functions.  He did not need aid for ambulation and he had no restrictions on the circumstances in which he could leave his home.  His best corrected vision was not 5/200 or worse.  Finally, the examiner opined that there are no restrictions to activities of daily living due to his service-connected pes planus.  Instead, his limitations are due to his advanced age with associated osteoarthritis, diabetes with neuropathy, and cataracts.  Such an examination provides persuasive evidence that his health restrictions are unrelated to his service-connected disability.

The Board also finds that there is no indication that his eye problems and diabetes are related to his pes planus.  The decreased vision, which forms the primary basis for the Veteran's claim, was determined to be possibly due to multiple causes including dry eye, glaucoma, cataracts, medicamentosa, and floppy eyelids.  There is no mention, and the Board would expect there to be no mention, of any relationship between the Veteran's left foot condition and his inability to see.  Moreover, there is no suggestion of a relationship between the Veteran's left foot condition and his diabetes mellitus.  

The critical requirement in 38 U.S.C.A. § 1114(l) is that the aid and attendance must be necessary as the result of a service-connected disability.  The Board understands that the Veteran has multiple debilitating disabilities.  However, as the Veteran's service-connected pes planus of the left foot has no relationship with his need for aid and attendance, the Board must deny his claim.

Housebound

If not in need of regular aid and attendance, a veteran may also be entitled to special monthly compensation for housebound benefits if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17  of this chapter), the Veteran either: 
 * Has an additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or 
 * Is "permanently housebound" by reason of disability or disabilities. This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 
See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2016).

While the total disability requirement must be met by a single disability, the 60 percent requirement may be met by applying the combined rating of the Veteran's remaining disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (noting that combined ratings to satisfy the second requirement but not the first).  Moreover, in order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  38 U.S.C.A. § 1114(s).

The Board determines that the requirements for SMC based on housebound status have not been met.  The Veteran is service-connected for a single disability, which is pes planus of the left foot with multiple callosities.  He is rated at 20 percent from July 31, 1974, and 30 percent from March 1, 2016.  In order to eligible for SMC housebound, the Veteran must be assigned a total disability rating.  See 38 U.S.C.A. § 1114(s).  As the Veteran has not been assigned a total disability rating, his claim for SMC housebound benefits must be denied.

The Board has also considered the Veteran's statements regarding the severity of his symptoms as to warrant SMC for aid and attendance or based on housebound status.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities or render an opinion as to their effect on his activities of daily living.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disability and his ability to live independently has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound.  As the weight of the evidence is against his claim for entitlement to SMC, the appeal is denied.


ORDER

A rating in excess of 30 percent for pes planus, left foot, with multiple callosities, is denied.

SMC by reason of the need for regular aid and attendance of another person or by being housebound is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


